Citation Nr: 1806009	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder dislocation.

2.  Entitlement to a rating in excess of 10 percent for Ehlers-Danlos syndrome, type III, to include right elbow, right wrist, and right hip.

3.  Entitlement to a rating in excess of 10 percent for primary Raynaud's phenomenon.

4.  Entitlement to a compensable rating for left ankle peroneal tendinitis.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to service connection for bilateral flat foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1997 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159 (2017).

Review of the record includes private treatment records from the George Washington University Medical Faculty Associates in Washington, DC dated from November 2008 to February 2010.  In a February 2013 letter, a private treating physician from that facility noted treating the Veteran for the last several years for multiple disorders, including joint pains and primary Raynaud's phenomenon.  In a February 2013 statement, the Veteran also reported she has seen several doctors over the past few years.  As a result, a remand is needed to obtain these potentially relevant identified outstanding private treatment records for the issues on appeal.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 
Next, during the course of the appeal, the Veteran's service-connected right shoulder dislocation, primary Raynaud's phenomenon, and left ankle peroneal tendinitis were addressed in July 2009 VA examinations.  Her service-connected Ehlers-Danlos syndrome, type III, to include right elbow, right wrist, and right hip, was addressed in July 2009 and August 2012 VA examinations.

Since those examinations, review of the evidentiary record indicates these service-connected disabilities have potentially worsened.  In a June 2011 letter, the Veteran's private treating physician noted her recommendation for the Veteran to be afforded a new VA examination by a VA physician (other than the one who conducted the July 2009 examination).  In a February 2013 statement, the Veteran reported her pain was not documented in the August 2012 VA examination report, primary Raynaud's phenomenon has worsened, and symptoms of Ehlers-Danlos syndrome includes digestive and colon problems.  The Veteran also submitted multiple lay statements in February 2013 from her supervisor, sister, and friends/coworkers noting their observations of the Veteran's severity of the right shoulder, Ehlers-Danlos syndrome, and primary Raynaud's phenomenon.  In light of these findings, additional examinations are needed to properly adjudicate these service-connected disabilities on appeal.

Lastly, while the Board remands the case for the requested development noted above, specifically for outstanding private treatment records and an additional VA examination for the service-connected Ehlers-Danlos syndrome, such development may impact the issues of service connection for left wrist disorder and bilateral flat foot.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify any private treatment facilities, other than the George Washington University Medical Faculty Associates in Washington, DC, at which she sought treatment for her Ehlers-Danlos syndrome and primary Raynaud's phenomenon, and provide her with the appropriate release forms.

Then, if the appropriate releases are submitted, make appropriate efforts to obtain any outstanding records so authorized for release from the George Washington University Medical Faculty Associates in Washington, DC, dated from February 2010, and any other facility identified by the Veteran.  All negative replies should be documented and the Veteran should be notified.

Also, obtain and associate with the claims file all relevant outstanding VA treatment records dated from October 2011 forward.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, to include ranges of motion of the right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for his or her opinion(s) in the examination report.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her Ehlers-Danlos syndrome, type III, to include right elbow, right wrist, and right hip.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, to include whether the Veteran has current diagnoses for the left wrist or bilateral flat foot, along with a complete rationale for any opinions provided.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her primary Raynaud's phenomenon.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

5.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her left ankle disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, to include ranges of motion of the left ankle in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  

6.  Then, the AOJ should review the record, to include the examination reports, to ensure that the requested information was provided.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




